                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

RUSSELL BERGER,                                                                      PLAINTIFF
ADC #115855

V.                            CASE NO. 5:15-CV-00262 JM-BD

DANNY BURL,
Warden, Maximum Security Unit, ADC, et al.                                       DEFENDANTS


                                            ORDER

       The parties have reached a settlement in principle, but need additional time to effectuate

the terms of their agreement. Accordingly, this matter is administratively closed.

       DATED this 6th day of February, 2019.

                                                 _______________________________________
                                                 JAMES M. MOODY, JR.
                                                 UNITED STATES DISTRICT JUDGE
